 

 

 



 

 

Exhibit 10.24

 

 

HERBALIFE LTD.

2005 STOCK INCENTIVE PLAN

 

STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated as of December,
2013(the “Grant Date”) between HERBALIFE LTD. (the “Company”),
and(“Participant”).

 

WHEREAS, pursuant to the Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”),
the Committee desires to grant to Participant an award of stock appreciation
rights; and

 

WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and Participant, intending to be
legally bound, hereby agree as follows:

 

1.

Grant.

 

(a)

The Company hereby grants to the Participant an Award ofStock Appreciation
Rights (the “Award”) in accordance with Section 8 of the Plan and subject to the
terms and conditions set forth herein and in the Plan (each as amended from time
to time). Each Stock Appreciation Right represents the right to receive, upon
exercise of the Stock Appreciation Right pursuant to this Agreement, from the
Company, a payment, paid in Common Shares, par value $.001 per share, of the
Company (the “Common Shares”), equal to

 

(i) the excess of the Fair Market Value, on the date of exercise, of one Common
Share (as adjusted from time to time pursuant to Section 12 of the Plan) over
the Base Price (as defined below) of the Stock Appreciation Right, divided by
(ii) the Fair Market Value, on the date of exercise, of one Common Share,
subject to terms and conditions set forth herein and in the Plan (each as
amended from time to time).

 

(b)

The “Base Price” for the Stock Appreciation Right shall be $per share (subject
to adjustment as set forth in Section 12 of the Plan).

 

 

 

(c)

Except as otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Plan.

 

 

2.

Time for Exercise; Amount of Vesting.

 

(a)

Subject to Section 2(b), Section 2(c) and Section 3, the applicable percentage
(as determined below) of any then-unvested portion of the Award will become
vested and exercisable on June 21st of the year following the Committee’s
determination, in its sole discretion, of the average of the annual sales leader
retention rates of the Company for its fiscal years 2013, 2014 and 2015. The
applicable percentage of any then-unvested portion of the Award shall be
determined as follows (without rounding):

 

 

 

 

 

Average of the Company’s Annual Sales Leader Retention Rates 2013-2015



Applicable Percentage

  (Vesting)

 

50% or more100%

45% - 49.99%75%

42% - 44.99%50%

Less than 42%0

 



 

 

 



--------------------------------------------------------------------------------



 

 

 



The following example illustrates how the average of the Company’s annual sales
leader retention rates is intended to be calculated following the completion of
the Company’s 2015 fiscal year (these numbers are provided merely for
illustration and are not actual results):

 

 

 

 

Fiscal Year



EXAMPLE ONLY

Retention Rate

 

201348.00%

201449.00%

201550.00%

Average:49.00%

 

In this example, the average of the Company’s 2013-2015 annual sales leader
retention rates is 49%, resulting in 75% of the then- unvested portion of the
award becoming vested and exercisable by the recipient. For the avoidance of
doubt, any unvested portion of the Award that does not vest as a result of the
satisfaction of the criteria above shall be forfeited as of the Vesting Date.

 

(b)

Notwithstanding the foregoing, in the event that the Committee determines that
the Company’s annual sales leader retention rate (i) for 2013 is 50% or more,
20% of the Award shall become vested and exercisable, and (ii) for 2014 is 50%
or more, 20% of the Award shall become vested and exercisable, in each case on
and as on June 21st of the year following the date of any such determination by
the Committee (i.e., June 21, 2014 if earlier that year the Committee had
determined that the Company’s 2013 annual sales leader retention rate was 50% or
more).

 

 

(c)

In the event of a Change of Control, the Committee as constituted immediately
before such Change of Control may, in its sole discretion, accelerate the
vesting and exercisability of this Award upon such Change of Control or take
such other actions as provided in Section 13 of the Plan.

 

2

 



 

 

 



--------------------------------------------------------------------------------



 

 

 



3.Expiration. The Award shall expire on the tenth (10th) anniversary of the date
hereof; provided, however, that the Award may earlier terminate as provided in
this Paragraph 3 and/or in Section 13 of the Plan.

 

(a)

Upon termination of Participant’s employment with the Company for any reason, if
the Award has not yet vested and become exercisable (after giving effect to any
acceleration of vesting pursuant to this Agreement or otherwise), the Award will
terminate on the date of such termination of employment.

 

 

(b)

Upon termination of Participant’s employment with the Company, if the Award has
not yet vested and become exercisable, the Award will terminate in accordance
with the following:

 

 

(i)

if Participant’s employment with the Company is terminated for Cause, the Award
will terminate on the date of such termination;

 

 

(ii)

if Participant’s employment with the Company is terminated by reason of
Participant’s death or disability (as such term is defined in Section 22(e) of
the Code), the Award will terminate on the date that is ninety (90) days
immediately following the date of such termination;

 

 

(iii)

if Participant’s employment with the Company is terminated for any reason other
than death, disability or Cause, the Award will terminate on the date that is
thirty (30) days immediately following the date of such termination.

 

 

(c)

Notwithstanding anything herein to the contrary, if Participant’s employment
with the Company is terminated for any reason other than a termination by the
Company for Cause, and at any time during the thirty-day period following the
effective date of such termination of employment Participant is subject to a
“trading blackout” or “quiet period” with respect to the Common Shares or if the
Company determines, upon the advice of legal counsel, that Participant may not
to trade in the Common Shares due to Participant’s possession of material
non-public information, the Company shall extend the period during which
Participant may exercise his Award, provided that the Award is vested and
exercisable, until the later of (i) the expiration date of the Award determined
pursuant to Paragraph 2(b) and (ii) the date that is thirty days following the
first date on which Participant is no longer subject to such restrictions on
trading with respect to the Common Shares.

 

 

(d)

For purposes of this Agreement, the term “Cause” shall have the meaning ascribed
to such term in any written employment agreement between Participant and the
Company or one or more of its Subsidiaries, as the same may be amended or
modified from time to time, or if Participant is not party to any such written
employment agreement, then the term “Cause” shall mean the occurrence of any of
the following acts or circumstances: (i) conviction of a felony, a crime of
moral turpitude, dishonesty, breach of trust or unethical business conduct,

 

3

 



 

 

 



--------------------------------------------------------------------------------



 

 

 



or any crime involving the Company or any of its Subsidiaries; (ii) willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
(iii) performance of Participant’s duties in a manner that is detrimental to the
Company or any of its Subsidiaries, including, but not limited to that which
results in, the severe deterioration of the financial performance of the Company
or any of its Subsidiaries; (iv) failure to adhere to the reasonable/lawful
directions of the Chief Executive Officer of the Company or the Board, to adhere
to the Company’s or any Subsidiary’s policies or practices or to devote
substantially all of Participant’s business time and efforts to the business of
the Company; (v) breach of any provision of any agreement, including an
employment agreement, between Participant and the Company or any of its
Subsidiaries, which covers confidentiality or proprietary information or
contains nonsolicitation or non-competition provisions; or (vi) breach in any
material respect of the terms and provisions of Participant’s employment
agreement, if any, or any agreement between Participant and the Company or any
of its Subsidiaries.

 

4.Method of Exercise. The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised.

 

 

5.

Fractional Shares. No fractional shares may be purchased upon any exercise.

 

 

6.

Compliance with Legal Requirements.

 

(a)

The Award shall not be exercisable and no Common Shares shall be issued or
transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied. Such legal requirements may include, but are not limited to,

 

(i) registering or qualifying such Common Shares under any state or federal law
or under the rules of any stock exchange or trading system, (ii) satisfying any
applicable law or rule relating to the transfer of unregistered securities or
demonstrating the availability of an exemption from applicable laws, (iii)
placing a restricted legend on the Common Shares issued pursuant to the exercise
of the Award, or (iv) obtaining the consent or approval of any governmental
regulatory body.

 

(b)

Participant understands that the Company is under no obligation to register for
resale the Common Shares issued upon exercise of the Award. The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any exercise of the Award and/or any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of the exercise of the Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for exercising the Award and/or for such resales
or other transfers. The sale of the shares underlying the Award must also comply
with other applicable laws and regulations governing the sale of such shares.

 

4

 



 

 

 



--------------------------------------------------------------------------------



 

 

 



7.Shareholder Rights. Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased and transferred to
Participant.

 

 

8.

Withholding Taxes.

 

(a)

Participant is liable and responsible for all taxes owed in connection with the
Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.

 

 

(b)

Prior to any event in connection with the Award (e.g., vesting or payment in
respect of the Award) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”),
Participant is required to arrange for the satisfaction of the amount of such
Tax Withholding Obligation in a manner acceptable to the Company.

 

 

(c)

Unless the Committee provides otherwise, at any time not less than five (5)
business days before any Tax Withholding Obligation arises (e.g., at the time
the Award is exercised, in whole or in part), Participant shall notify the
Company of Participant’s election to pay Participant’s Tax Withholding
Obligation by wire transfer, cashier’s check or other means permitted by the
Company. In such case, Participant shall satisfy his or her tax withholding
obligation by paying to the Company on such date as it shall specify an amount
that the Company determines is sufficient to satisfy the expected Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a cashier’s check payable to the Company, Attn: General
Counsel, at the Company’s principal executive offices, or such other address as
the Company may from time to time direct, or (iii) such other means as the
Company may establish or permit. Participant agrees and acknowledges that prior
to the date the Tax Withholding Obligation arises, the Company will be required
to estimate the amount of the Tax Withholding Obligation and accordingly may
require the amount paid to the Company under this Paragraph 8(c) to be more than
the minimum amount that may actually be due and that, if Participant has not
delivered payment of a sufficient amount to the Company to satisfy the Tax
Withholding Obligation (regardless of whether as a result of the Company
underestimating the required payment or Participant failing to timely make the
required payment), the additional Tax Withholding Obligation amounts shall be
satisfied such other means as the Committee deems appropriate.

 

 

9.Assignment or Transfer Prohibited. The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative. Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar process. In
the event of any attempt by Participant to alienate, assign, pledge,

5

 



 

 

 



--------------------------------------------------------------------------------



 

 

 



hypothecate or otherwise dispose of the Award or any right hereunder, except as
provided for herein, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Award by notice to Participant, and the Award shall thereupon
become null and void.

 

10.Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.

 

11.Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.

 

12.No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.

 

13.Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.

 

14.Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

 

15.Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

6

 



 

 

 



--------------------------------------------------------------------------------



 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HERBALIFE LTD.

 



(Participant Name)Michael O. Johnson

Chairman and Chief Executive Officer

7



 

 

 

